PER CURIAM.
The petitioner seeks review of an Emergency Suspension Order (ESO) suspending her non-resident insurance license. We find that the ESO fails to meet the exacting standards of section 120.60(6), Florida Statutes, because it does not contain particularized facts demonstrating an immediate danger to the public health, safety, or welfare. See Kaplan v. State, Dep’t of Health, 45 So.3d 19 (Fla. 1st DCA 2010); Bio-Med Plus, Inc. v. State, Dep’t of Health, 915 So.2d 669 (Fla. 1st DCA 2005). We GRANT the petition and QUASH the ESO to the extent that it has not been mooted by the underlying administrative proceedings.
PADOVANO, ROBERTS, and CLARK, JJ., concur.